Examiner’s Comment/Terminal Disclaimer
The terminal disclaimer filed on 11/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,300,207 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Statement of Reasons for Allowance
The closest prior art of records are Atterbury et al. (US 2004/0210199) and Kohlbrenner et al. (US 2009/0247951). 
Regarding claim 10, the cited prior arts fail to disclose/teach among all the limitation or render obvious an injector comprising a twist driver threadably engaged with the activation mechanism and a flexible column coupled to the activation mechanism wherein the flexible column is configured to engage the housing to limit movement of the activation mechanism to one direction along the proximal-distal axis, in combination with the total structure and function as claimed.
Atterbury only discloses an injection (fig. 27) comprising a twist drive (708) threadably engaged with the activation mechanism (680).
Kohlbrenner only discloses an injection (fig. 1A) comprising a twist driver (230, figs. 3 and 11A), an activation mechanism (80), and a flexible column (81 wherein 81 is elastic, par. 0111) coupled to the activation mechanism (80, fig. 3).
No combination of prior art was found to teach or suggest each and every element of claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMBER R STILES/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        Ex